     Case 4:21-cv-00285 Document 1 Filed on 01/28/21 in TXSD Page 1 of 7



                   THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

JOSE LOBO,                         §
                                   §
     Plaintiff,                    §
                                   §
v.                                 § CIVIL ACTION NO. 4:21-cv-285
                                   §
JOBS BUILDING SERVICES,            §
LLC, fka JOBS BUILDING             §
SERVICES, INC., and                §
LARUE D. COLEMAN,                  §
INDIVIDUALLY,                      §
                                   §
     Defendants.                   §

                    PLAINTIFF’S ORIGINAL COMPLAINT

                             SUMMARY OF SUIT

     1.    Defendant Jobs Building Services, LLC formerly known as

Jobs Building Services, Inc. (the “Company”) is a facilities

services provider for commercial properties founded and operated by

LaRue D. Coleman (“Coleman”).         Reference to the “Defendants” is

collectively to the Company and Coleman.

     2.    Unfortunately, the Defendants failed to pay their non-

exempt employee, Plaintiff Jose Lobo (the “Plaintiff”), overtime

compensation for the overtime hours that he worked in violation of

the Fair Labor Standards Act, 29 U.S.C. § 207 (2021)(“FLSA”).              In

addition, the Company terminated the Plaintiff’s employment with

the Company when he tested positive for COVID-19. Accordingly, the

Plaintiff files suit under both the FLSA and the Emergency Paid

Sick Leave Act (“EPSLA”), Division E, Section 5101, et. seq. of the

Families First Coronavirus Response Act, Public Law 116-127 (2020)
    Case 4:21-cv-00285 Document 1 Filed on 01/28/21 in TXSD Page 2 of 7



(the “FFCRA”).

                         JURISDICTION AND VENUE

     3.     This Court has subject matter jurisdiction under 29

U.S.C. § 216(b)(2021) and 28 U.S.C. § 1331 (2021).

     4.     The Plaintiff brings this Complaint in the district in

which the Company does business and where a substantial portion of

the conduct charged herein occurred.          As such, venue is proper in

this district pursuant to 28 U.S.C. § 1391(b)(2021).

                               THE PARTIES

     5.     The Plaintiff, a resident of Houston, Texas, had been

employed by the Company for approximately forty (40) years at the

time of his discharge.     In performing his duties for the Company,

the Plaintiff engaged in commerce or in the production of goods for

commerce.

     6.     The Company, an enterprise engaged in commerce, is a

Texas   limited   liability   company      with   its    principal   place   of

business located    in    Houston,   Texas.       The    Company   has   acted,

directly or indirectly, in the interest of an employer with respect

to the Plaintiff.        The Company may be served with process by

serving Coleman, its registered agent, at 7777 Parnell Street,

Houston, Texas 77021.

     7.     Coleman, the founder and governing member/president of

the Company, has acted, directly or indirectly, in the interest of

an employer with respect to the Plaintiff.              Coleman may be served


                                     -2-
    Case 4:21-cv-00285 Document 1 Filed on 01/28/21 in TXSD Page 3 of 7



with process at 7777 Parnell Street, Houston, Texas 77021.

                                 BACKGROUND

     8.     The Company was founded by Coleman in 1970 and is now a

market leader in the provision of facilities services to commercial

properties.       During the past three (3) years, the Company has

generated   gross    annual    revenues    of   at    least   $500,000.00   and

employed fewer than five hundred (500) employees.

     9.     The    Plaintiff    worked     in   the     Company’s     warehouse

distributing supplies to work crews.            When needed, the Plaintiff

also worked at job sites with crews.                 Although the Plaintiff

regularly worked more than forty (40) hours per week, he was paid

the same rate of pay all of his hours worked.                 As a non-exempt

employee, the Plaintiff was entitled to be paid one and one-half

(1½) times his hourly rate of pay for all hours worked in excess of

forty (40) hours in a workweek. 29 U.S.C. § 207 (2021).

     10.    No exemption excuses the Defendants from paying the

Plaintiff overtime compensation for all hours worked over forty

(40) hours each work week.        Nor have the Defendants made a good

faith effort to comply with the FLSA. Instead, the Defendants

knowingly, willfully, or with reckless disregard carried out an

illegal pattern or practice regarding unpaid overtime compensation

with respect to the Plaintiff.

     11.    In July of 2020, the Plaintiff tested positive for COVID-

19 and forwarded the test results to his supervisor.                When he was


                                     -3-
    Case 4:21-cv-00285 Document 1 Filed on 01/28/21 in TXSD Page 4 of 7



released to return to work in August, he was informed that business

was slow and there was no work for him.                   To the contrary, the

Plaintiff      was   immediately       replaced    in     his       position     after

approximately forty (40) years of service to the Company. To date,

the Plaintiff remains unemployed.

     12.    Coleman has a substantial financial interest in the

Company and has been directly involved in:

     a.     the hiring and firing of its employees;

     b.     its day-to-day operations as they relate to
            defining the terms of employment, workplace
            conditions, and the level of compensation to be
            received by its employees;

     c.     its finances; and

     d.     corporate decisions.

                                  CAUSES OF ACTION

                       A. Unpaid Overtime Compensation

     13.    The Plaintiff regularly worked in excess of forty (40)

hours per week for which he was not compensated at one and one-half

times his regular rate of pay.

     14.    As a non-exempt employee, the Plaintiff was entitled to

be paid overtime compensation for all hours worked in excess of

forty   (40)    hours    in   a   workweek.   29   U.S.C.       §   207(a)     (2021).

Accordingly,     the    Defendants’     practice     of   failing      to    pay   the

Plaintiff overtime compensation was and is a clear violation of the

FLSA.

     15.    No exemption excused the Defendants from paying the

                                        -4-
    Case 4:21-cv-00285 Document 1 Filed on 01/28/21 in TXSD Page 5 of 7



Plaintiff overtime compensation for hours worked over forty (40)

hours in a workweek.         Nor did the Defendants make a good faith

effort to comply with the FLSA. Instead, the Defendants knowingly,

willfully, or with reckless disregard carried out their illegal

pattern or practice regarding overtime compensation with respect to

the Plaintiff.

     16.    Accordingly,     the   Plaintiff     is   entitled    to   be     paid

overtime compensation in an amount which is one and one-half (1½)

times his regular rate of pay for his hours worked in excess of

forty (40) hours each workweek.

     17.    Additionally, the Plaintiff is entitled to an amount

equal to all of his unpaid overtime compensation as liquidated

damages.

     18.    Finally,   the      Plaintiff   is    entitled   to     reasonable

attorneys' fees and costs in this action. 29 U.S.C. § 216(b)

(2021).

                           B. Wrongful Discharge

     19.    The Plaintiff worked for the Company for approximately

forty (40) years without incident until he missed work due to a

diagnosis of Covid-19.       Unfortunately, his illness resulted in the

wrongful    termination    of   his   longstanding     employment      with   the

Company.

     20.    In other words, the Plaintiff’s employment was terminated

because of, and caused by, his sick leave protected under the

EPSLA.     As such, the Plaintiff’s termination was and is a willful

                                      -5-
      Case 4:21-cv-00285 Document 1 Filed on 01/28/21 in TXSD Page 6 of 7



violation of Public Law, 116-127, Section 5104 of the EPSLA.

      21.   Accordingly,      the     Plaintiff       seeks     reinstatement,

compensatory damages, liquidated damages, and attorneys’ fees in

connection with his unlawful termination.              Public Law, 116-127,

Section 5105(b) of the EPSLA.

                                    PRAYER

      WHEREFORE, Plaintiff Jose Lobo requests that this Court award

him   judgment,    jointly   and    severally,    against      Defendants   Jobs

Building Services, LLC, fka Jobs Building Services, Inc.,                   and

LaRue D. Coleman, Individually, for:

      a.    damages for the full amount of the Plaintiff’s
            unpaid overtime compensation;

      b.    an amount equal to the Plaintiff’s unpaid
            overtime compensation as liquidated damages;

      c.    reinstatement and compensatory damages in
            connection with the Plaintiff’s discharge;

      d.    an amount equal to the Plaintiff’s lost wages
            and benefits as liquidated damages;

      e.    reasonable attorneys’ fees, costs and expenses
            of this action;

      f.    pre-judgment  interest  and   post-judgment
            interest at the highest rates allowable by
            law; and

      g.    such other and         further   relief    as     may   be
            allowed by law.




                                      -6-
Case 4:21-cv-00285 Document 1 Filed on 01/28/21 in TXSD Page 7 of 7



                              Respectfully submitted,


                              /S Mark Siurek
                              Mark Siurek
                              TBA# 18447900
                              Fed ID# 9417
                              3334 Richmond Ave, Suite 100
                              Houston, Texas 77098
                              713-522-0066 (telephone)
                              713-522-9977 (fax)
                              msiurek@warrensiurek.com

                              ATTORNEY-IN-CHARGE FOR PLAINTIFF

                              OF COUNSEL:

                              WARREN & SIUREK, L.L.P.
                              Patricia Haylon
                              TBA# 09281925
                              Fed ID# 13941
                              3334 Richmond Ave, Suite 100
                              Houston, Texas 77098
                              713-522-0066 (telephone)
                              713-522-9977 (fax)
                              thaylon@warrensiurek.com




                                -7-
